








INSTRUMENT OF TERMINATION
OF THE EMPLOYMENT AGREEMENT AND OTHER COVENANTS


This Instrument of Termination of the Employment Agreement and Other Covenants
is entered into by and between:


NEXTEL TELECOMUNICAÇÕES LTDA., a limited liability company with headquarters in
the city of São Paulo, State of São Paulo, at Rua Bela Cintra, Nr. 1196,
enrolled with the Corporate Taxpayer's Registry (“CNPJ/MF”) under Nr.
66.970.229/0057-11, hereby represented in accordance with its Articles of
Association, hereinafter referred to as “NEXTEL”,


and, on the other side,


SERGIO BORGES CHAIA, Brazilian, married, businessman, holder of ID Nr. ,
enrolled with the Individual Taxpayer Registry (“CPF/MF”) under Nr. , residing
in the city of Sao Paulo, State of Sao Paulo, hereinafter referred to as
“EMPLOYEE”,


being NEXTEL and EMPLOYEE hereinafter together referred to as “Parties”, and
individually as “Party”;
    
and, furthermore, as INTERVENING AND CONSENTING PARTY, NEXTEL TELECOMUNICAÇÕES
S.A., a controlling quotaholder of NEXTEL, with headquarters at Alameda Santos,
Nr. 2356, 7th floor, in the city of São Paulo, State of São Paulo, enrolled with
CNP/MF under Nr. 00.169.369/0001-22, hereinafter referred to as “NEXTEL S.A.”.


Whereas:


(i)
on January 16th, 2007, the Parties executed a fixed term Private Instrument of
Employment Agreement and on an experimental basis (“Employment Agreement”),
which, in accordance to its Clause Eight, Sole Paragraph, has become valid for
undetermined term;



(ii)
in addition to the Employment Agreement, it was signed by the Parties a
Non-Disclosure Agreement (Termo de Compromisso de Confidencialidade) on January
18th, 2007 (“NDA”, which together with the Employment Agreement are hereinafter
referred to as “Relationship Documents”;



(iii)
no amendment or additional document was ever signed with respect to the
Relationship Documents;



(iv)
the EMPLOYEE was also elected to be the Chief Executive Officer of NEXTEL
according to the Minutes of Quotaholders Meeting of February 26th, 2007, and,
from that date, the EMPLOYEE became the Chief Executive Officer of NEXTEL in
Brazil and such election did not affect or alter the labor relationship kept
between the Parties;



(v)
the EMPLOYEE also served as President of NEXTEL S.A and other companies
controlled, directly or indirectly, by NEXTEL and/or NEXTEL, without
establishing a labor relationship between the EMPLOYEE and NEXTEL S.A and


1

--------------------------------------------------------------------------------




such other companies (all of NEXTEL S.A. and such other controlled companies
hereinafter collectively referred to as “NEXTEL COMPANIES”);


(vi)
the EMPLOYEE, NEXTEL and the NEXTEL COMPANIES have already signed relevant
separate agreements to terminate the management relationships existing among
them and on the date hereof have entered into a separate Term of Release under
which the parties have released specified claims;



(vii)
The EMPLOYEE's last monthly gross salary paid by NEXTEL was R$ 124,784.00 (one
hundred twenty-four thousand, seven hundred eighty-four Reais), in full
compliance with the legal and internal procedures of NEXTEL;



(viii)
since the election as Chief Executive Officer, the EMPLOYEE has been occupying a
position based on trust as the main leader of NEXTEL (as well as of the NEXTEL
COMPANIES), not being subject to the annotation of the work hours period, in
accordance with item II of the Article 62 of the Consolidated of Labor Laws
(“CLT”);



(ix)
on November 23th, 2012, the EMPLOYEE was notified about his dismissal without
cause as employee of NEXTEL, under the terms that he will receive the
corresponding amount related to the indemnified prior notice;



(x)
taking into consideration the dismissal referred to in item (ix) above, the
EMPLOYEE handed over to NEXTEL and the respective NEXTEL COMPANIES, on November
23, 2012, letters of resignation from his positions as President and Chief
Executive of such companies; and



(xi)
the Parties intend to formalize hereby the conditions of the termination of the
Employment Agreement (considering that the termination of EMPLOYEE'S position as
CEO of NEXTEL and the NEXTEL COMPANIES will be perfected through separate
agreements);



THUS, the Parties have agreed to enter into this Instrument of Termination of
the Employment Agreement and Other Covenants (“Termination Contract”) that shall
be governed by the following terms and conditions:


SECTION ONE
TERMINATION


1.1 The Parties recognize that, as a result of the dismissal of the EMPLOYEE by
NEXTEL on November 23th, 2012, the Employment Agreement was terminated on that
date for all legal and contractual purposes.


1.2 The EMPLOYEE returns on this date all documents, information, reports,
presentations and any other material owned by NEXTEL or any of the NEXTEL
COMPANIES which was in his possession to this date, and represents and warrants
to NEXTEL that will not hold any copy of such documents, information, reports,
presentations and material.


1.3 As a result of signing of this Termination Contract, NEXTEL undertakes: (i)
within the maximum period of thirty (30) calendar days from the date hereof, to
present for registration with the Commercial Registry of the State of São Paulo
(the “Commercial Registry”) the following documents: (a) the letters of
resignation to the position of Chief Executive Officer occupied by the

2

--------------------------------------------------------------------------------




EMPLOYEE in NEXTEL and in the NEXTEL COMPANIES; (b) the amendments to the
Corporate Charter and the minutes of Shareholders Meeting or Board of Directors
meetings, as the case may be, of NEXTEL and the NEXTEL COMPANIES formalizing the
acceptance of such resignations and deciding on the election of a substitute
administrator, if applicable, (ii) within a maximum period of sixty (60)
calendar days from the date each document mentioned in item (i) above is
registered with the Commercial Registry, take actions to update the files of the
NEXTEL and the NEXTEL COMPANIES with the relevant public authorities to exclude
the EMPLOYEE as one of the administrators of such companies. Certified copies of
the documents mentioned above will be delivered by NEXTEL to the EMPLOYEE as
soon as registered with the Commercial Registry and the public authorities.
NEXTEL undertakes to take any necessary legal actions, at its own cost, if the
update with public authorities mentioned in item (ii) above is not achieved
within ninety (90) days from the date hereof if so requested by the EMPLOYEE due
to a possible and justified loss to be suffered by him (EMPLOYEE agrees that
NEXTEL and/or the NEXTEL COMPANIES will not have the obligation to indemnify the
EMPLOYEE if the update mentioned in item (ii) is not done by the relevant public
authority).


SECTION TWO
PAYMENT


2.1. On November 30, 2012 NEXTEL paid to EMPLOYEE, as severance payment, the
following amounts, minus applicable tax and other deductions and withholdings,
by means of a deposit effected in the same of EMPLOYEE's bank account in which
his last salary has been deposited:


i.
Balance of salary (23 days) - R$ 95.667,73;

ii.
Weekly Remunerated Rest (DSR) (2 days) - R$ 8.318,93;

iii.
Prior Notice Indemnified (45 days) - R$ 187.176,00;

iv.
Average of Prior Notice Indemnified for the severance payments - R$ 72.503,07;

v.
13th salary proportional- R$ 114.385,34;

vi.
13th salary indemnified - R$29.585,59;

vii.
Average of 13th salary proportional for the severance payments - R$ 48.335,39;

viii.
Proportional vacation - R$ 249.568,00;

ix.
1/3 (one third) of vacation - R$ 115.412,92;

x.
Average of Proportional vacation and indemnified vacation - R$ 96.670,76;

xi.
Guarantee Fund for Work Time (“FGTS”) regarding the above amounts - R$
44.478,56;

xii.
Penalty of 40% (forty percent) of the balance deposited in the Guarantee Fund
for Work Time (“FGTS”) - R$ 315.048,07.



2.2. Notwithstanding the fact that the EMPLOYEE has not achieved the performance
goals established by NII Holdings, Inc. Severance Plan, a copy of which is
attached hereto as Exhibit A, and the Parties agreeing that he is not entitled
to any benefits under such severance plan, NEXTEL, by liberality and at its sole
discretion, will pay to EMPLOYEE the amount of R$ 1.155.749,00 (one million one
hundred fifty five thousand seven hundred forty nine Reais), minus applicable
tax and other deductions and withholdings, within ten (10) calendar days from
the date of signing this Termination Contract. The payment of such compensation
will be made by means of a deposit to be effected in the same of EMPLOYEE's bank
account in which his last salary has been deposited.



3

--------------------------------------------------------------------------------




2.2.1. The EMPLOYEE recognizes that he is not eligible to receive any bonuses,
prizes, participation in profit sharing plans, variable compensation of any kind
or severance payment in addition to the payments set forth in this Termination
Contract, including in relation to the current year bonus, granting hereby full,
general and irrevocable release and waivers to NEXTEL.


2.2.2. If, at any time following the date hereof, the EMPLOYEE claims for the
payment of any amounts in addition to the severance set forth in Section 2.1.
above, or any other amounts arising from or related to the Employment Agreement
or to his position occupied in NEXTEL or in the NEXTEL COMPANIES, then NEXTEL
may, at its sole discretion, compensate the amounts paid under Section 2.2 with
any amount due to the EMPLOYEE since the payments set forth herein are being
paid as a matter of mere liberality of NEXTEL.


2.3. In addition to the payments set forth above, in accordance with NEXTEL's
internal policies, it shall provide the EMPLOYEE with the following:


(i)
extension of health care and dental care by 12 months;

(ii)
option to purchase the vehicle used just for working purposes by 25% of the
depreciated value by NEXTEL;

(iii)
recruitment company specialized in outsourcing, at NEXTEL's choice; and

(iv)
extension of using the Nextel equipment by the EMPLOYEE and his family by 6
months.



2.4 The EMPLOYEE has the option to maintain the private pension plan offered by
NEXTEL, according to its policies, however, due to the termination of his
Employment Agreement, the EMPLOYEE must inform NEXTEL on or before December 14,
2012, if he will assume the contribution that used to be monthly deposited by
NEXTEL on the private pension plan during the period of the Employment
Agreement. The EMPLOYEE has also the option of the redemption of the private
pension plan, as his sole discretion.


SECTION THREE
RELEASE


3.1. By means of this Termination Contract, the EMPLOYEE grants to NEXTEL, and
NEXTEL accepts full, general, irrevocable release with respect to the Employment
Agreement, being the relationship between the Parties duly terminated for all
legal purposes. By the release granted by the EMPLOYEE herein, he shall never
present any further claim of any nature or title to NEXTEL and the NEXTEL
COMPANIES with respect to the Employment Agreement at any time or at any
jurisdiction whatsoever, with the exception of payments by NEXTEL to the
EMPLOYEE under this Termination Contract, for which the EMPLOYEE will give full
release only after receipt of the values here under, which will be proven by the
availability of the resources that will be credited to his account.


3.2. The EMPLOYEE recognizes that he is not eligible for the payment related to
Profit Sharing Agreement (“PLR”) since, for that, it is necessary to be working
for NEXTEL on the payment date (February/2013).









4

--------------------------------------------------------------------------------






SECTION FOUR
CONFIDENTIALITY


4.1. The Parties hereby confirm the terms and conditions of the NDA, which terms
and conditions are kept in full force and effect as agreed by the Parties.


SECTION FIVE
NON-COMPETE


5.1. The EMPLOYEE undertakes, for a period of twelve (12) months from the date
hereof, not to work for, render services of any kind to, including consulting
and managing services, not to be a partner or shareholder or not to have any
professional or business relationship, directly or indirectly, by himself or by
means of a third party, with Vivo S.A., TIM Celular S.A., OI S.A. Claro S.A. and
Global Village Telecom Ltda. (GVT), or any other company of the economic group
of these companies or related parties to such companies, due to the fact that
such companies are directly competitors of NEXTEL (“Non-Compete Agreement”).


5.2. Considering the Non-Compete Agreement, NEXTEL shall pay to EMPLOYEE, as
compensation, the amount of R$ 748.704,00 (seven hundred forty eight thousand
seven hundred and four Reais) minus applicable tax and other deductions and
withholdings, which shall be paid in one lump sum, within ten (10) calendar days
from the date of signing this Termination Contract. The payment of such
compensation will be made by means of a deposit to be effected in the same of
EMPLOYEE's bank account in which his last salary has been deposited.


5.3. The EMPLOYEE declares that the conditions set forth in this Section are
fair, and that the compensation to be paid by NEXTEL for the purposes of the
Non-Compete Agreement will be enough for all purposes whatsoever.


5.3.1. The EMPLOYEE further agrees that the Non-Compete Agreement will not
reduces his work capacity, nor affects the possibility of replacement in the
market, especially due to the fact that EMPLOYEE, before the relationship kept
with NEXTEL, has occupied various positions in different markets, such as being
president and CEO of Sodexo Pass in Brazil, as well as having worked for
companies such as Johnson & Johnson, Makro Supermarkets, Pfizer, Pepsi Cola in
Marketing and Sales departments in Brazil and South America.


5.4. If the EMPLOYEE fails to fulfill any obligation set out above, NEXTEL may,
at its sole discretion, seek the appropriate legal measures in order to ensure
that the EMPLOYEE complies with the obligation assumed hereby by the EMPLOYEE.
    
5.5. The EMPLOYEE acknowledges and agrees that the non compliance of Non-Compete
Agreement established under the terms of this Termination Contract will result
in irreparable harm to NEXTEL and to the companies belonging to its economic
groups and agrees that any and all events of default shall subject the EMPLOYEE
to payment of a fine in the amount corresponding to twice the amount the total
value now agreed for the fulfillment of the non-compete obligation, provided for
in Section 5.2 above.


5.6. The payment of the penalty mentioned in the Section 5.5 above does not
affect NEXTEL's right to seek indemnification from the EMPLOYEE for all losses
and damages that may be incurred by it and by other companies belonging to its
economic group

5

--------------------------------------------------------------------------------




as a result of a breach by the EMPLOYEE of the non-compete obligation, and will
not prevent NEXTEL and other companies belonging to its economic group to seek,
through the filing of appropriate legal measures, the specific performance of
the obligation assumed by the Non Compete Agreement under this Termination
Contract.


5.7. The EMPLOYEE acknowledges and agrees that the provisions of this clause are
fair, equitable, legitimate and fully valid, binding the Parties to the entirety
of its terms, and that the amount of compensation for the fulfillment of the
Non-Compete Agreement constitute sufficient compensation for the strict
compliance with all terms and conditions of this Section by the EMPLOYEE.


5.8. NEXTEL may, whenever it deems necessary, show this Termination Contract to
third parties in order to give publicity to the provisions related to the
confidentiality and Non-Compete Agreement.


SECTION SIX
NON-SOLICITATION OR NON-HIRING


6.1. Nevertheless and notwithstanding any other provision of this Termination
Contract, the EMPLOYEE expressly acknowledges and agrees that, for a period of
twelve (12) months from the date of signature of this Termination Contract, he
shall not, directly or indirectly, by himself or through other related person:


(I) take any action whose purpose, directly or indirectly, motivates or
encourages any customer, supplier or other business partner of NEXTEL or any
other company belonging to its economic group to terminate, reduce or change the
relationship with NEXTEL or any other company belonging to its economic group or
to deviate such customer, supplier or other business partner to the benefit of a
competitor of NEXTEL or any of the companies belonging to its economic group;
and/or


(II) direct, solicit, induce, coerce, request or propose to any employee,
director and/or officer of NEXTEL or any other company belonging to its economic
group: (a) to terminate his employment or service agreement with NEXTEL or with
any other company belonging to its economic group, or (b) to support or assist
in any manner any person, corporation or legal entity, existing on the date
hereof or incorporated in future, which are engaged in activities that are
considered competitors to NEXTEL or any company belonging to NEXTEL´s economic
group.


6.2. It is expressly agreed that no remuneration or compensation will be due by
NEXTEL to the EMPLOYEE with respect to the obligation assumed by the EMPLOYEE
under this section considering that it aims at protecting a goodwill belonging
to NEXTEL and its economic group.


6.3. Nevertheless, EMPLOYEE acknowledges and agrees that any breach of the
non-hiring and/or non-solicitation obligations above will result in irreparable
harm to NEXTEL and the Companies belonging to its economic group, and that any
and all events of default by the EMPLOYEE shall be subject to the payment of a
penalty in the amount corresponding to one time the amount set forth in Section
5.2 above.



6

--------------------------------------------------------------------------------




6.4. In addition to the fine above, NEXTEL and other companies of its group
shall have the right (i) to be indemnified for losses and damages if the
EMPLOYEE breaches his non-hiring and non-solicitation obligations as set forth
in this Section, and (ii) to seek, through the filing of appropriate judicial
measures, the specific performance of such obligations.


SECTION SEVEN
MISCELLANEOUS


7.1. No provision of this Termination Contract shall be construed as a waiver by
NEXTEL of any right under or arising from this Termination Contract or
applicable law.


7.2. Both NEXTEL and EMPLOYEE undertake to comply with all applicable law
related to this labor relationship.


7.3. This Termination Contract shall be binding on and shall endure for the
benefit of each Party's successors, affiliates, subsidiaries and permitted
assigns, as the case may be. Neither this Termination Contract nor the rights
and obligations set forth herein shall be totally or partially transferred or
assigned by EMPLOYEE without the NEXTEL's prior written consent.


7.4. This Termination Contract comprises the entire agreement between the
Parties hereto and supersedes any prior agreements, communications, written
negotiations, discussions, agreements, or understandings between the Parties,
such past agreements, covenants, obligations or communications with respect to
which both Parties grant each other mutually full, general and irrevocable
release, waiving any claims, at any time, and under any pretext whatsoever in
connection therewith. Thus, there are no restrictions, agreements, promises,
warranties, covenants or undertakings between the Parties with respect to the
subject matter herein other than those expressly set forth herein.


7.5. If at any time subsequent to the date hereof, any term or provision of this
Termination Contract is deemed to be illegal, invalid, void or unenforceable,
such illegality, invalidity or unenforceability of such provision shall not have
any effect upon and shall not impair the enforceability of any other term or
provision of this Termination Contract, which shall continue to be fully valid
and in force.


7.6. Notwithstanding the above, the Parties shall endeavor their best efforts to
establish a practical and commercial solution to problems arising out of such
invalidity or unenforceability and to agree on a substitute provision which as
closely as possible resembles the inoperative provision but which is itself not
invalid or unenforceable or prohibited by any Brazilian Law.


7.7. All notices or communications hereunder will be in writing, addressed: (i)
to NEXTEL at the address set forth above; e (ii) to the EMPLOYEE at the
residential address set forth above too.


7.8. Any such notice or communication will be delivered by telecopy, by hand, by
courier or sent certified or registered mail, return receipt requested, postage
prepaid, addressed as above, and in the case of delivery other than by hand, the
third business day after the actual postage date will constitute the time at
which notice was given.


7.9 NEXTEL TELECOMUNICAÇÕES S.A, now INTERVENER CONSENTING PARTY, declares that
it is the parent company of NEXTEL, and this is the direct or indirect
controller of the Companies, so that it affirms to have extensive rights of
representation

7

--------------------------------------------------------------------------------




of these Companies. Thus, NEXTEL signs this Termination Contract, through its
legal representative, in accordance with its Corporate Charter.


7.10. This Termination Contract has been executed in both Portuguese and English
languages. In the event of any inconsistency or conflict between the Portuguese
and English version, the Portuguese version shall prevail and the English
version shall be amended accordingly.


7.11. This Termination Contract shall be construed in accordance with, and
governed by the laws of the Federative Republic of Brazil. The Parties elect the
courts of São Paulo, State of São Paulo, to settle any controversy arising from
this Labor Agreement, renouncing to their rights to claim in any other courts,
no matter how privileged they can be.


In witness whereof, the Parties sign this Termination Contract in three (3)
counterparts of equal tenor and form, in the presence of the undersigned
witnesses.




/s/ Alfredo Horácio Ferrari Martin
 
 /s/ Américo Rodrigues De Figueiredo

NEXTEL TELECOMUNICAÇÕES LTDA.
Alfredo Horácio Ferrari Martin
 
Américo Rodrigues De Figueiredo





/s/ Sergio Borges Chaia
SERGIO BORGES CHAIA
    
/s/ Alfredo Horácio Ferrari Martin
 
 /s/ Américo Rodrigues De Figueiredo

NEXTEL TELECOMUNICAÇÕES S.A.
Alfredo Horácio Ferrari Martin
 
Américo Rodrigues De Figueiredo





10/12/2012


Witnesses:


1. _______________________________    
Name:
ID


2. _______________________________
Name:
ID



8